Citation Nr: 1622750	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-16 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Although the Veteran initially requested a personal hearing with a Veterans Law Judge, he withdrew his hearing request in April 2016.  His hearing request is, therefore, considered withdrawn.  38 C.F.R. § 20.704(e) (2015).


FINDING OF FACT

In an April 2016 statement, the Veteran indicated his desire to withdraw the appeal for entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder.  The Board received such request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal pertinent to the issue of entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

In the present case, the Veteran has clearly expressed his intent to withdraw his appeal as to the issue listed on the title page.  The Veteran notified VA in a April 2016 letter that he wished withdrawal his appeal before the Board on the issue listed on the title page.  No further correspondence has been received from the Veteran, or his representative that indicates the Veteran's withdrawal of his appeal is not valid.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  


ORDER

The appeal as to entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder is dismissed



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


